 1 KARA L. HARTZLER
   California State Bar No. 293751
 2 Federal Defenders of San Diego, Inc.
   225 Broadway, Suite 900
 3 San Diego, California 92101
   Telephone: 619.234.8467
 4 Fax: 619.687.2666
 5 Email: Kara_Hartzler@fd.org
 6 Attorneys for Mr. Chavez-Diaz
 7
                        UNITED STATES DISTRICT COURT
 8
                SOUTHERN DISTRICT COURT OF CALIFORNIA
 9
                     (HONORABLE ANTHONY J. BATTAGLIA)
10
11 United States of America,                        Case No. 18-mj-20098-KSC-AJB-1
12             Plaintiff-Appellee,
13                                                  Response to Government’s
          v.                                        Supplemental Exhibits
14 Oscar Chavez-Diaz,
15
            Defendant-Appellant.
16
17
18         Pursuant to the Court’s Order on September 11, 2018, Mr. Chavez hereby
19   submits the following response to the supplemental exhibits submitted by this
20   Court and the Government. See Doc. No. 20.
21
     I.    The Court’s Exhibits
22
           On October 10, 2018, the Court took judicial notice of several documents.
23
     See Doc. No. 26. Exhibit A is a chart of statistics for cases filed in the Southern
24
     District of California between January 2016 and August 2018. Mr. Chavez agrees
25
     that this chart reflects a significant rise in overall prosecutions since approximately
26
     August 2017 and a dramatic spike in § 1325 cases beginning in May 2018.
27
           Exhibit B is the October 10, 2018 calendar of the CVB Matters set before
28
     Judge Skomal. See Doc. No. 26. In particular, Exhibit B includes a 16-page chart
                                                1
1    labeled “Petty Offense Docket Sheet and Judgment Order.” Doc. 26. Mr. Chavez
2    agrees that the majority of the offenses in this chart fall under the Code of Federal
3    Regulations and the Assimilative Crimes Act.
4          But as shown by the annotated Exhibit B (attached to this Response), nearly
5    half of the charges in this chart are for offenses punishable by six months or more.
6    Undersigned counsel researched the potential penalties for the 145 offenses listed
7    in this CVB docket and compared them to the categories of federal misdemeanors
8    and petty offenses set forth in 18 U.S.C. § 3559(e)(6)-(9). 1 This research revealed
9    that the offenses on Judge Skomal’s CVB calendar—even though largely codified
10   under the C.F.R. and the Assimilative Crimes Act—were analogous to the
11   following categories:
12         Felonies (one year or more):                     1 (.6%)
13         Class A misdemeanor (one year or less)          13 (8.9%)
14         Class B misdemeanor (six months or less)        55 (37.9%)
15         Class C misdemeanor or lower                    76 (52.4%)
16
           In other words, while 52.4% of offenses in CVB court were class C
17
     misdemeanors or lower, this means that a full 47.5% of the offenses on the CVB
18
     calendar carried penalties that were as serious or more serious than § 1325. This is
19
     not surprising given that these offenses included trespassing (18-po-1713, 18-po-
20
     2304, 18-po-2309, 18-po-2317, 18-po-2334, 18-po-2340, 18-po-2344, 18-po-2345),
21
     drug possession (18-po-1326, 16-po-1964, 18-po-2056, 18-po-1984, 18-po-2274,
22
23
           1
              To make this comparison, undersigned counsel relied on the lowest
24
     maximum penalty for the offense (i.e. the penalty with no recidivist or aggravating
25   enhancements) and matched it with the lowest maximum penalty for a particular
     federal misdemeanor or felony. For example, a conviction for child abandonment
26
     and neglect under California Penal Code § 270 carries a maximum penalty of one
27   year, making it analogous to a Class A misdemeanor under federal law. See 18
     U.S.C. § 13(a) (stating that a person who commits an Assimilative Crime Act “shall
28
     be guilty of a like offense and subject to a like punishment” as if he had been
     prosecuted in state court).
                                                 2
1    18-po-2275, 18-po-2293, 18-po-2296, 18-po-2335), child abuse (18-po-2276), theft
2    (17-po-3022), DUI (18-po-1642, 18-po-1945, 18-po-1984, 18-po-1702, 18-po-
3    1708, hit-and-run (18-po-1708), and assault (18-po-2002). Yet despite the serious
4    nature of these crimes and their penalties, they were all adjudicated in CVB court.
5    This supports Mr. Chavez’s argument that there is no basis for treating § 1325
6    defendants differently than other defendants who are prosecuted in CVB court.
7    II.   The Government’s Exhibits
8          A.    CVB web site
9          As its first supplemental exhibit, the Government submitted several pages
10   from the Central Violations Bureau website. See Doc. No. 21. Mr. Chavez does not
11   dispute that this web site provides accurate information about CVB court;
12   however, nothing in this description contradicts Mr. Chavez’s claim or shows why
13   § 1325 defendants could not be prosecuted through CVB court. For instance, the
14   website says that CVB processes “violations of certain federal laws” for citations
15   that are “issued by a federal law enforcement officer.” Doc. No. 21-1, Exhibit 1.
16   Because § 1325 is a “federal law” and Border Patrol agents are “federal law
17   enforcement officers,” nothing in this description explains the separate and
18   unequal treatment of § 1325 defendants.
19         If anything, these exhibits establish that § 1325 should be processed through
20   CVB court, while other offenses that are currently processed through CVB court
21   should not. For instance, on the “Frequently Asked Questions” page, it states that
22   CVB court processes “petty offenses charged on a federal violation notice.” Doc. No.
23   21-2, Exhibit 2 (emphasis added). But as shown by Mr. Chavez’s exhibits, CVB
24   processed approximately one hundred felonies and class A misdemeanors—i.e.,
25   non-petty offenses—in the last decade. See Doc. No. 22, Exhibit 1. Meanwhile,
26   § 1325 appears to be one of (if not the only) petty offense that is not processed
27   through CVB court. This supports Mr. Chavez’s argument that he is being treated
28   differently than other defendants charged with similar offenses.

                                               3
1          B.       Declaration from Michael Lasater
2          As its second supplemental exhibit, the Government submitted a declaration
3    from Assistant United States Attorney Michael Lasater. See Doc. 23. Mr. Chavez
4    does not disagree with Mr. Lasater’s general description of CVB court that appears
5    in paragraphs 1-4 of his declaration. Doc. No. 23. Mr. Chavez only seeks to clarify
6    paragraph 5 of this declaration, which states:
7          Around one half of all CVB cases resolve with a deferred prosecution.
8          Common conditions attached to a deferred prosecution include
           community service requirements, and/or completing rehabilitation
9          sessions. Once a defendant satisfies his or her conditions, the CVB case
10         is dismissed.
11   Doc. No. 23.

12         It may be true that “one half of all CVB cases resolve with a deferred
13   prosecution” (though Mr. Lasater cites no authority or source for this). But this
14   does not mean that only one half of all cases are ultimately dismissed. To the
15   contrary, Mr. Chavez’s statistics on a decade of Title 18 offenses reflect that 82.1%
16   percent of cases were dismissed. Doc. No. 22. Assuming that Mr. Lasater’s
17   estimation is correct, this would mean that nearly one third of cases are dismissed
18   for reasons other than a formal deferred prosecution agreement, which is
19   plausible. For instance, many offenses may be dismissed for equitable reasons, for
20   failure to show probable cause, or for a defendant’s ability to stay out of trouble
21   for a certain period of time. So while Mr. Chavez does not necessarily dispute
22   Mr. Lasater’s characterization of CVB proceedings, nothing in his declaration
23   rebuts Mr. Chavez’s showing that nearly 99% of CVB defendants are not formally
24   convicted of a crime and serve no jail time. This is a substantial benefit that § 1325
25   defendants are denied, even though they are convicted of offenses that are no
26   more serious (and often less serious) than many crimes prosecuted in CVB court. 2
27
28         2
               Indeed, the Government’s decision not to prosecute § 1325 defendants in
                                               4
 1   III. Conclusions
 2         In sum, the supplemental evidence submitted in this case does not
 3 contradict—and indeed supports—the following conclusions:
 4      • CVB court was designed to prosecute petty offenses—i.e. Class B
 5        misdemeanors or lower (Doc. No. 21-2, Exhibit 2);

 6      • Although § 1325 is a Class B misdemeanor, it is never prosecuted in CVB
 7        court, while nearly all other Class B misdemeanors (as well as more serious
          Class A misdemeanors and felonies) are prosecuted in CVB court (Doc. No.
 8        22-1, Annotated Exhibit B);
 9
        • Defendants prosecuted in CVB court enjoy substantial benefits that § 1325
10        defendants do not, including no pre-trial custody, no shackling, no jail time,
11        and the opportunity to avoid a conviction in nearly 99% of cases (Doc. No.
          17-2, Doc. No. 22-1).
12
           Because these conclusions show that Mr. Chavez’s prosecution violated
13
     equal protection and due process, the Court should vacate his conviction.
14
15
     October 15, 2018                         Respectfully submitted,
16
                                              s/ Kara Hartzler
17
                                              Kara Hartzler
18                                            Federal Defenders of San Diego, Inc.
                                              Attorneys for Mr. Chavez
19
20
21
22
23
24
25 CVB court is consistent with statistics showing that Hispanic defendants are more
   likely to have to pay bail than black or white defendants and receive significantly
26
   higher bail amounts when they do. See Cynthia E. Jones, "Give Us Free": Addressing
27 Racial Disparities in Bail Determinations, 16 N.Y.U. J. Legis. & Pub. Pol'y 919, 961
   n.107 (2013). See Traci Schlessinger, Racial and Ethnic Disparity in Pretrial Criminal
28
   Processing, 22 Just. Q. 170, 187 (2005) (stating that Latino defendants are less likely
   to be released on their own recognizance than either black or white defendants).
                                                  5
                               Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.732 Page 5 of 20
    Page 1 of 6                                                                                                                           Date Oct 04, 2018


                                                                            U.S. District Court
                                                                       Southern District of California
                                                             Petty Offense Docket Sheet and Judgment Order
                                                              For 10/10/2018 08:30 AM Hearing Site: crtrm1F
                                                                   Magistrate Judge: Bernard G. Skomal



                                                                                                                                      Special
    Defendant Information      Citation    Hrg Type                Offense Information                    Disposition   Proc. Fee                     Fine   Total Due
                                                                                                                                     Assess.
3:17-po-02936-BGS           CVC 16028(a)   statcnf    CVC 16028(a)                                                      0.0         0.0         180.0        180.0
USA vs Alejandromeza                                  Fail to display evidence of financial
Uriel Alejandromeza                                   responsibility when requested by peace off
                                                      Violation Number 6939429
                                                      Violation Location CS81
3:17-po-02936-BGS           CVC 12500(a)   statcnf    CVC 12500(a)                                                      0.0         0.0         0.0          0.0
USA vs Alejandromeza                                  Unlawful to drive unless licensed
Uriel Alejandromeza                                   Violation Number 6939428
                                                      Violation Location CS81
3:17-po-02936-BGS           CVC 4000(a)    statcnf    CVC 4000(a)                                                       0.0         0.0         180.0        180.0
USA vs Alejandromeza                                  Registration required.
Uriel Alejandromeza                                   Violation Number 6939426
                                                      Violation Location CS81
3:17-po-02936-BGS           CVC 4462.5     statcnf    CVC 4462.5                                                        0.0         0.0         0.0          0.0
USA vs Alejandromeza                                  Unlawful display of evidence of registration
Uriel Alejandromeza                                   Violation Number 6939430
                                                      Violation Location CS81
3:18-po-01713-BGS           36 CFR 2.31    zzia       36 CFR 2.31                                                       0.0         0.0         0.0          0.0
USA vs Bors
Timmothy S Bors
                                                      Trespassing, Tampering and Vandalism
                                                      Violation Number 7520675
                                                      Violation Location CS60
                                                                                                              Class B
3:18-po-01326-BGS           21 USC 844     statcnf    21 USC 844                                                        0.0         0.0         0.0          0.0
USA vs Bouton                                         Possession of Controlled Substance /
Brianna L Bouton                                      Marijuana (CVB Citation)
                                                      Violation Number F5205168
                                                      Violation Location CS31
                                                                                                              Class A
3:18-po-01642-BGS           CVC 23152(a)   statcnf    CVC 23152(a)                                                      0.0         0.0         0.0          0.0
USA vs Brooks
Jesse J Brooks
                                                      Driving under the influence of alcohol and/or
                                                      drugs
                                                      Violation Number 7777937
                                                                                                              Class B
                                                      Violation Location CS2
3:17-po-03022-BGS           PC 459.5       statcnf    PC 459.5                                                          0.0         0.0         0.0          0.0
USA v. Cammarata
Samantha M Cammarata
                                                      Shoplifting
                                                      Violation Number 6816071
                                                      Violation Location CS2
                                                                                                              Class A


                    EXHIBIT B
                            Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.733 Page 6 of 20
    Page 2 of 6                                                                                                                     Date Oct 04, 2018


3:18-po-01715-BGS        36 CFR 1.5      ia        36 CFR 1.5                                                          0.0    0.0       0.0        0.0
USA vs Cardenas
Mark A Cardenas
                                                   Closure of Public Use Limits
                                                   Violation Number 7520652
                                                   Violation Location CS60
                                                                                                             Class B
3:18-po-01715-BGS        36 CFR 2.14     ia        36 CFR 2.14                                                         0.0    0.0       230.0      230.0
USA vs Cardenas
Mark A Cardenas
                                                   Sanitation and Refuse
                                                   Violation Number 7520656
                                                   Violation Location CS60
                                                                                                             Class B
3:18-po-01521-BGS        CVC 12500(a)    statcnf   CVC 12500(a)                                                        0.0    0.0       0.0        0.0
USA vs Cheatham                                    Unlawful to drive unless licensed
Joshua Cheatham                                    Violation Number 6398767
                                                   Violation Location CS2
3:18-po-01555-BGS        36 CFR 1.5      statcnf   36 CFR 1.5                                                          0.0    0.0       0.0        0.0
USA vs Chen
Zhao Chen
                                                   Closure of Public Use Limits
                                                   Violation Number 6516198
                                                   Violation Location CS60
                                                                                                             Class B
3:18-po-01826-BGS        36 CFR 2.2      ia        36 CFR 2.2                                                          0.0    0.0       0.0        0.0
USA vs Chen
Qingfa Chen
                                                   Wildlife Protection
                                                   Violation Number 6516230
                                                   Violation Location CS60
                                                                                                             Class B
3:18-po-00347-BGS        CVC 14601.2(a) statcnf    CVC 14601.2(a)                                                      25.0   0.0       0.0        25.0

                                                                                                             Class B
USA v. Farias                                      Driving while drivers license suspended or
Ramiro Farias                                      revoked for driving under influence
                                                   Violation Number 6938091
                                                   Violation Location CS81
3:18-po-00347-BGS        CVC 16028(a)    statcnf   CVC 16028(a)                                 NM                     0.0    0.0       0.0        0.0
USA v. Farias                                      Fail to display evidence of financial        2018-03-08
Ramiro Farias                                      responsibility when requested by peace off
                                                   Violation Number 6938093
                                                   Violation Location CS81
3:18-po-00347-BGS        CVC 4000(a)     statcnf   CVC 4000(a)                                  NM                     0.0    0.0       0.0        0.0
USA v. Farias                                      Registration required.                       2018-03-08
Ramiro Farias                                      Violation Number 6938092
                                                   Violation Location CS81
3:18-po-02031-BGS        CVC 12500(b),   statcnf   CVC 12500(b), (d)                                                   0.0    0.0       0.0        0.0
USA vs Garcia            (d)                       Drivers license - out of classification
Emanuel Garcia                                     Violation Number 7472379
                                                   Violation Location CS81
3:17-po-02750-BGS        CVC 4000(a)     statcnf   CVC 4000(a)                                  NM                     0.0    0.0       0.0        0.0
USA v. Garduno                                     Registration required.                       2017-10-31
Jasmine Garduno                                    Violation Number 6937577
                                                   Violation Location CS81
3:17-po-02750-BGS        CVC 12500(a)    statcnf   CVC 12500(a)                                                        0.0    0.0       0.0        0.0
USA v. Garduno                                     Unlawful to drive unless licensed
Jasmine Garduno                                    Violation Number 6937576
                                                   Violation Location CS81




                  EXHIBIT B
                              Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.734 Page 7 of 20
    Page 3 of 6                                                                                                                             Date Oct 04, 2018


3:18-po-01524-BGS          CVC 12500(a)   statcnf   CVC 12500(a)                                                               0.0    0.0       0.0        0.0
USA vs Gaytan                                       Unlawful to drive unless licensed
Michelle R Gaytan                                   Violation Number 7079729
                                                    Violation Location CS2
3:18-po-01730-BGS          50 CFR 27.84   statcnf   50 CFR 27.84                                                               0.0    0.0       0.0        0.0

                                                                                                                     Class B
USA vs Granillo                                     Disturbing, molesting, or interfering with person
Karina I Granillo                                   engaged in official business
                                                    Violation Number 6372186
                                                    Violation Location CS51
3:17-po-02068-BGS          CVC 12500(a)   zzia      CVC 12500(a)                                                               0.0    0.0       0.0        0.0
USA v. Gutierrezzuniga                              Unlawful to drive unless licensed
Beatriz Gutierrezzuniga                             Violation Number 6937267
                                                    Violation Location CS81
3:17-po-02068-BGS          CVC 4000(a)    zzia      CVC 4000(a)                                         FC                     30.0   0.0       150.0      180.0
USA v. Gutierrezzuniga                              Registration required.                              2017-08-26
Beatriz Gutierrezzuniga                             Violation Number 6937268
                                                    Violation Location CS81
3:17-po-02068-BGS          CVC 12500(a)   zzia      CVC 12500(a)                                                               0.0    0.0       0.0        0.0
USA v. Gutierrezzuniga                              Unlawful to drive unless licensed
Beatriz Gutierrezzuniga                             Violation Number 6937267
                                                    Violation Location CS81
3:17-po-02068-BGS          CVC 4000(a)    zzia      CVC 4000(a)                                         FC                     30.0   0.0       150.0      180.0
USA v. Gutierrezzuniga                              Registration required.                              2017-08-26
Beatriz Gutierrezzuniga                             Violation Number 6937268
                                                    Violation Location CS81
3:18-po-02002-BGS          18 USC 113     statcnf   18 USC 113                                                                 0.0    0.0       0.0        0.0
USA vs Herbert
Yahmyra M Herbert
                                                    Assault (CVB Citation)
                                                    Violation Number 7080378
                                                    Violation Location CS2
                                                                                                                     Class B
3:18-po-01744-BGS          36 CFR 4.12    ia        36 CFR 4.12                                                                0.0    0.0       0.0        0.0
USA vs Lee
Benjamin Y Lee
                                                    Traffic Control Devices
                                                    Violation Number 6516050
                                                    Violation Location CS60
                                                                                                                     Class B
3:18-po-01609-BGS          36 CFR 261.5   statcnf   36 CFR 261.5                                                               0.0    0.0       0.0        0.0
USA vs Lux
David W Lux
                                                    Fire
                                                    Violation Number FBGF000R
                                                    Violation Location CS31
                                                                                                                     Class B
3:18-po-01945-BGS          CVC 23152(b)   ia        CVC 23152(b)                                                               0.0    0.0       0.0        0.0
USA vs Lwung
Erik C Lwung
                                                    Driving with blood alcohol level of .08 or higher
                                                    Violation Number 6842202
                                                    Violation Location CS1
                                                                                                                     Class B
3:18-po-01945-BGS          CVC 23222(b)   ia        CVC 23222(b)                                                               0.0    0.0       0.0        0.0
USA vs Lwung                                        Possession of marijuana by driver
Erik C Lwung                                        Violation Number 6842204
                                                    Violation Location CS1




                      EXHIBIT B
                             Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.735 Page 8 of 20
    Page 4 of 6                                                                                                                      Date Oct 04, 2018


3:18-po-01751-BGS         CVC 14601.1(a) ia         CVC 14601.1(a)                                                      0.0    0.0       0.0        0.0

                                                                                                              Class B
USA vs Morales                                      Driving while drivers license suspended or
Jessica Morales                                     revoked for offenses
                                                    Violation Number 7471674
                                                    Violation Location CS81
3:16-po-01964-BGS         21 USC 841      statcnf   21 USC 841                                                          0.0    0.0       0.0        0.0

                                                                                                              Class A
USA v. Murray                                       Possession of Controlled Substance / Spice
Abel J Murray                                       (CVB Citation)
                                                    Violation Number F4857401
                                                    Violation Location CS31
3:18-po-02056-BGS         HSC 11350       zzia      HSC 11350                                                           0.0    0.0       280.0      280.0
USA vs Nunez
Gabriel A Nunez
                                                    Possession of a Controlled Substance
                                                    Violation Number 6371965
                                                    Violation Location CS51
                                                                                                              Class A
3:18-po-01531-BGS         CVC 14601.2(a) statcnf    CVC 14601.2(a)                                                      0.0    0.0       0.0        0.0

                                                                                                              Class B
USA vs Pangborn                                     Driving while drivers license suspended or
Christopher A Pangborn                              revoked for driving under influence
                                                    Violation Number 6399385
                                                    Violation Location CS2
3:18-po-01532-BGS         CVC 22350       statcnf   CVC 22350                                    FC                     30.0   0.0       100.0      130.0
USA vs Perez                                        Violation of basic speed law                 2018-07-09
Roemi L Perez                                       Violation Number 7079528
                                                    Violation Location CS2
3:18-po-01828-BGS         36 CFR 2.15     ia        36 CFR 2.15                                                         0.0    0.0       0.0        0.0
USA vs Prishker
Gisela J Prishker
                                                    Pets
                                                    Violation Number 7520634
                                                    Violation Location CS60
                                                                                                              Class B
3:18-po-01314-BGS         CVC 12500(a)    statcnf   CVC 12500(a)                                                        0.0    0.0       0.0        0.0
USA vs Ramos Jr                                     Unlawful to drive unless licensed
Roberto R Ramos Jr                                  Violation Number 7079563
                                                    Violation Location CS2
3:18-po-00312-BGS         CVC 14601.1(a) statcnf    CVC 14601.1(a)                                                      0.0    0.0       0.0        0.0

                                                                                                              Class B
USA vs Rivers                                       Driving while drivers license suspended or
Gregory H Rivers                                    revoked for offenses
                                                    Violation Number 7077626
                                                    Violation Location CS2
3:18-po-02073-BGS         50 CFR 25.21    statcnf   50 CFR 25.21                                                        0.0    0.0       130.0      130.0
USA vs Sanchez
Ivana A Sanchez
                                                    Violation of refuge closure order
                                                    Violation Number 6372225
                                                    Violation Location CS51
                                                                                                              Class B
3:18-po-01380-BGS         21 USC 844      statcnf   21 USC 844                                                          0.0    0.0       0.0        0.0

                                                                                                              Class A
USA vs Shumate                                      Possession of Controlled Substance /
David S Shumate                                     Marijuana (CVB Citation)
                                                    Violation Number F5205167
                                                    Violation Location CS31
3:18-po-02080-BGS         CVC 12951(a)    ia        CVC 12951(a)                                                        0.0    0.0       130.0      130.0
USA vs Torres                                       Drivers License, to be in possession
Carmen Torres                                       Violation Number 7471354
                                                    Violation Location CS81


                     EXHIBIT B
                          Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.736 Page 9 of 20
    Page 5 of 6                                                                                                                      Date Oct 04, 2018


3:18-po-01144-BGS      CVC 4464        statcnf   CVC 4464                                                               0.0    0.0       0.0        0.0
USA vs Valenzuela Jr                             Displaying altered license plates
Carlos Valenzuela Jr                             Violation Number 6939155
                                                 Violation Location CS81
3:18-po-01144-BGS      CVC 12500(a)    statcnf   CVC 12500(a)                                                           0.0    0.0       0.0        0.0
USA vs Valenzuela Jr                             Unlawful to drive unless licensed
Carlos Valenzuela Jr                             Violation Number 6939154
                                                 Violation Location CS81
3:18-po-01144-BGS      CVC 4462(a)     statcnf   CVC 4462(a)                                     FC                     30.0   0.0       100.0      130.0
USA vs Valenzuela Jr                             Showing of registration upon demand             2018-05-01
Carlos Valenzuela Jr                             Violation Number 6939156
                                                 Violation Location CS81
3:18-po-01984-BGS      21 USC 863      statcnf   21 USC 863                                                             0.0    0.0       0.0        0.0
USA vs Varney
Christina T Varney
                                                 Drug Paraphernalia (CVB Citation)
                                                 Violation Number 7164422
                                                 Violation Location CS5
                                                                                                              Felony
3:18-po-01984-BGS      21 USC 844      statcnf   21 USC 844                                                             0.0    0.0       0.0        0.0

                                                                                                              Class A
USA vs Varney                                    Controlled Substance/Marijuana/Narcotics -
Christina T Varney                               Possession (CVB Citation)
                                                 Violation Number 7164421
                                                 Violation Location CS5
3:18-po-01984-BGS      CVC 23152(e)    statcnf   CVC 23152(e)                                                           0.0    0.0       0.0        0.0

                                                                                                              Class B
USA vs Varney                                    Driving Under the Influence of Drugs
Christina T Varney                               Violation Number 7164420
                                                 Violation Location CS5
3:18-po-01984-BGS      CVC 12500(a)    statcnf   CVC 12500(a)                                                           0.0    0.0       0.0        0.0
USA vs Varney                                    Unlawful to drive unless licensed
Christina T Varney                               Violation Number 7164419
                                                 Violation Location CS5
3:18-po-01399-BGS      CVC 22500.1     statcnf   CVC 22500.1                                                            0.0    0.0       0.0        0.0
USA vs Vazquez                                   Stopping in designated fire lane
Concepcion Vazquez                               Violation Number 7471449
                                                 Violation Location CS81
3:18-po-01702-BGS      CVC 24252(a)-   statcnf   CVC 24252(a)- (c)                                                      0.0    0.0       0.0        0.0
USA vs Velasquez       (c)                       Maintenance of lamps and devices required
Paul R Velasquez                                 Violation Number 6816363
                                                 Violation Location CS2
3:18-po-01702-BGS      CVC 23152(a)    statcnf   CVC 23152(a)                                                           0.0    0.0       0.0        0.0

                                                                                                              Class B
USA vs Velasquez                                 Driving under the influence of alcohol and/or
Paul R Velasquez                                 drugs
                                                 Violation Number 6816362
                                                 Violation Location CS2
3:18-po-01702-BGS      CVC 23612       statcnf   CVC 23612                                                              0.0    0.0       0.0        0.0
USA vs Velasquez                                 Implied Consent to Chemical Testing
Paul R Velasquez                                 Violation Number 6816361
                                                 Violation Location CS2




         EXHIBIT B
                         Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.737 Page 10 of 20
    Page 6 of 6                                                                                                     Date Oct 04, 2018


3:18-po-01708-BGS    CVC 23612      statcnf   CVC 23612                                                 0.0   0.0       0.0        0.0
USA vs Works                                  Implied Consent to Chemical Testing
Benjamin M Works                              Violation Number 7080210
                                              Violation Location CS2
3:18-po-01708-BGS    CVC 23152(a)   statcnf   CVC 23152(a)                                              0.0   0.0       0.0        0.0

                                                                                              Class B
USA vs Works                                  Driving under the influence of alcohol and/or
Benjamin M Works                              drugs
                                              Violation Number 7080209
                                              Violation Location CS2
3:18-po-01708-BGS    CVC 20002(a)   statcnf   CVC 20002(a)                                              0.0   0.0       0.0        0.0
USA vs Works
Benjamin M Works
                                              Hit and run, property damage including
                                              vehicles
                                              Violation Number 7080211
                                                                                              Class B
                                              Violation Location CS2




             EXHIBIT B
                               Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.738 Page 11 of 20
    Page 1 of 2                                                                                                                            Date Oct 04, 2018


                                                                              U.S. District Court
                                                                         Southern District of California
                                                               Petty Offense Docket Sheet and Judgment Order
                                                                 For 10/10/2018 08:30 AM Hearing Site: SD00
                                                                     Magistrate Judge: Bernard G. Skomal



                                                                                                                                       Special
     Defendant Information      Citation     Hrg Type                Offense Information                   Disposition   Proc. Fee                     Fine   Total Due
                                                                                                                                      Assess.
3:18-po-02267-BGS            CVC 14601.1(a) ia          CVC 14601.1(a)                                                   30.0        0.0         0.0          30.0

                                                                                                               Class B
USA vs Andrade                                          Driving while drivers license suspended or
Dustin K Andrade                                        revoked for offenses
                                                        Violation Number 6397605
                                                        Violation Location CS2
3:18-po-02268-BGS            CVC 14601.2(a) ia          CVC 14601.2(a)                                                   30.0        0.0         0.0          30.0

                                                                                                               Class B
USA vs Biddles                                          Driving while drivers license suspended or
Malcolm E Biddles                                       revoked for driving under influence
                                                        Violation Number 7080071
                                                        Violation Location CS2
3:18-po-02269-BGS            CVC 4000(a)    ia          CVC 4000(a)                                                      30.0        0.0         80.0         110.0
USA vs Brown                                            Registration required.
Carl L Brown                                            Violation Number 7080426
                                                        Violation Location CS2
3:18-po-02270-BGS            CVC 4000(a)    ia          CVC 4000(a)                                                      30.0        0.0         200.0        230.0
USA vs Burton                                           Registration required.
Elijah A Burton                                         Violation Number 6816035
                                                        Violation Location CS2
3:18-po-02270-BGS            CVC 12500(a)   ia          CVC 12500(a)                                                     30.0        0.0         0.0          30.0
USA vs Burton                                           Unlawful to drive unless licensed
Elijah A Burton                                         Violation Number 6816037
                                                        Violation Location CS2
3:18-po-02270-BGS            CVC 16020(a)   ia          CVC 16020(a)                                                     30.0        0.0         100.0        130.0
USA vs Burton                                           Maintain financial responsibility and carry
Elijah A Burton                                         evidence in vehicle
                                                        Violation Number 6816036
                                                        Violation Location CS2
3:18-po-02271-BGS            CVC 22350      ia          CVC 22350                                                        30.0        0.0         270.0        300.0
USA vs Caraballopietri                                  Violation of basic speed law
Omar A Caraballopietri                                  Violation Number 7780644
                                                        Violation Location CS2
3:18-po-02273-BGS            CVC 12500(a)   ia          CVC 12500(a)                                                     30.0        0.0         0.0          30.0
USA vs Huckleberry Ii                                   Unlawful to drive unless licensed
Walter C Huckleberry Ii                                 Violation Number 7077465
                                                        Violation Location CS2




          EXHIBIT B
                          Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.739 Page 12 of 20
    Page 2 of 2                                                                                                  Date Oct 04, 2018


3:18-po-02274-BGS       21 USC 844   ia    21 USC 844                                             30.0     0.0       0.0        30.0

                                                                                        Class A
USA vs Keisker                             Controlled Substance/Marijuana/Narcotics -
Noelle F Keisker                           Possession (CVB Citation)
                                           Violation Number 7778953
                                           Violation Location CS2
3:18-po-02275-BGS       21 USC 844   ia    21 USC 844                                             30.0     0.0       0.0        30.0

                                                                                        Class A
USA vs Quintin                             Controlled Substance/Marijuana/Narcotics -
Vanesa Quintin                             Possession (CVB Citation)
                                           Violation Number 7778954
                                           Violation Location CS2
3:18-po-02276-BGS       PC 270       ia    PC 270                                                 30.0     0.0       0.0        30.0
USA vs Sanchez
Jasmine Sanchez
                                           Failure to provide for a minor child
                                           Violation Number 7078806
                                           Violation Location CS2
                                                                                        Class A




            EXHIBIT B
                               Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.740 Page 13 of 20
    Page 1 of 8                                                                                                                            Date Oct 04, 2018


                                                                              U.S. District Court
                                                                         Southern District of California
                                                               Petty Offense Docket Sheet and Judgment Order
                                                                 For 10/10/2018 08:30 AM Hearing Site: SD02
                                                                     Magistrate Judge: Bernard G. Skomal



                                                                                                                                       Special
     Defendant Information      Citation     Hrg Type               Offense Information                    Disposition   Proc. Fee                     Fine   Total Due
                                                                                                                                      Assess.
3:18-po-02277-BGS            CVC 12500(a)    ia         CVC 12500(a)                                                     30.0        0.0         0.0          30.0
USA vs Alcantara                                        Unlawful to drive unless licensed
Raul Alcantara                                          Violation Number 7471265
                                                        Violation Location CS81
3:18-po-02348-BGS            36 CFR 4.22     ia         36 CFR 4.22                                                      30.0        0.0         400.0        430.0
USA vs Arechiga
Jacqueline P Arechiga
                                                        Unsafe Operation
                                                        Violation Number 6516236
                                                        Violation Location CS60
                                                                                                               Class B
3:18-po-02278-BGS            CVC 16028(a)    ia         CVC 16028(a)                                                     30.0        0.0         150.0        180.0
USA vs Armenta                                          Fail to display evidence of financial
Benjamin A Armenta                                      responsibility when requested by peace off
                                                        Violation Number 7471915
                                                        Violation Location CS81
3:18-po-02278-BGS            CVC 4000(a)     ia         CVC 4000(a)                                                      30.0        0.0         150.0        180.0
USA vs Armenta                                          Registration required.
Benjamin A Armenta                                      Violation Number 7471914
                                                        Violation Location CS81
3:18-po-02279-BGS            CVC 27360(a),   ia         CVC 27360(a), (b)                                                30.0        0.0         300.0        330.0
USA vs Avendano
Daniel Avendano
                             (b)                        Mandatory use of child passenger restraints
                                                        Violation Number 7471268
                                                        Violation Location CS81
                                                                                                               Class B
3:18-po-02280-BGS            43 CFR 8365.1- ia          43 CFR 8365.1-4(a)                                               30.0        0.0         100.0        130.0

                                                                                                               Class A
USA vs Bajko                 4(a)                       Failure to comply with officer, creating a
Michael J Bajko                                         hazard, or nuisance
                                                        Violation Number 6497581
                                                        Violation Location CS41
3:18-po-02281-BGS            CVC 14601.1(a) ia          CVC 14601.1(a)                                                   30.0        0.0         0.0          30.0

                                                                                                               Class B
USA vs Ball                                             Driving while drivers license suspended or
Brueanne C Ball                                         revoked for offenses
                                                        Violation Number 7471520
                                                        Violation Location CS81
3:18-po-02282-BGS            36 CFR 261.53   ia         36 CFR 261.53                                                    30.0        0.0         50.0         80.0
USA vs Barraza
Patrica Barraza
                                                        Special Closures
                                                        Violation Number F4857184
                                                        Violation Location CS31
                                                                                                               Class B

         EXHIBIT B
                              Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.741 Page 14 of 20
    Page 2 of 8                                                                                                      Date Oct 04, 2018


3:18-po-02283-BGS           36 CFR 261.5   ia   36 CFR 261.5                                           30.0    0.0       350.0      380.0
USA vs Beeckman
Christopher A Beeckman
                                                Fire
                                                Violation Number F4857892
                                                Violation Location CS31
                                                                                             Class B
3:18-po-02284-BGS           CVC 16028(a)   ia   CVC 16028(a)                                           30.0    0.0       150.0      180.0
USA vs Beltrannoriega                           Fail to display evidence of financial
Gerardo Beltrannoriega                          responsibility when requested by peace off
                                                Violation Number 7471907
                                                Violation Location CS81
3:18-po-02285-BGS           CVC 4000(a)    ia   CVC 4000(a)                                            30.0    0.0       150.0      180.0
USA vs Camachogudino                            Registration required.
Christian U Camachogudino                       Violation Number 7471921
                                                Violation Location CS81
3:18-po-02286-BGS           CVC 16028(a)   ia   CVC 16028(a)                                           30.0    0.0       150.0      180.0
USA vs Camachogudino                            Fail to display evidence of financial
Christian U Camachogudino                       responsibility when requested by peace off
                                                Violation Number 7471922
                                                Violation Location CS81
3:18-po-02287-BGS           36 CFR 1.5     ia   36 CFR 1.5                                             30.0    0.0       75.0       105.0
USA vs Camberos
Kevin J Camberos
                                                Closure of Public Use Limits
                                                Violation Number 7520653
                                                Violation Location CS60
                                                                                             Class B
3:18-po-02288-BGS           CVC 4000(a)    ia   CVC 4000(a)                                            30.0    0.0       100.0      130.0
USA vs Canora                                   Registration required.
Susan J Canora                                  Violation Number 7471923
                                                Violation Location CS81
3:18-po-02289-BGS           CVC 4000(a)    ia   CVC 4000(a)                                            30.0    0.0       100.0      130.0
USA vs Chavezruiz                               Registration required.
Jesus Chavezruiz                                Violation Number 6939328
                                                Violation Location CS81
3:18-po-02289-BGS           CVC 12500(a)   ia   CVC 12500(a)                                           30.0    0.0       0.0        30.0
USA vs Chavezruiz                               Unlawful to drive unless licensed
Jesus Chavezruiz                                Violation Number 6939327
                                                Violation Location CS81
3:18-po-02290-BGS           CVC 14601.1(a) ia   CVC 14601.1(a)                                         30.0    0.0       500.0      530.0

                                                                                             Class B
USA vs Clark                                    Driving while drivers license suspended or
Artesha Q Clark                                 revoked for offenses
                                                Violation Number 7471899
                                                Violation Location CS81
3:18-po-02291-BGS           CVC 4000(a)    ia   CVC 4000(a)                                            30.0    0.0       0.0        30.0
USA vs Cordovaquezada                           Registration required.
Jose L Cordovaquezada                           Violation Number 7471271
                                                Violation Location CS81
3:18-po-02291-BGS           CVC 12500(a)   ia   CVC 12500(a)                                           30.0    0.0       0.0        30.0
USA vs Cordovaquezada                           Unlawful to drive unless licensed
Jose L Cordovaquezada                           Violation Number 7471270
                                                Violation Location CS81




           EXHIBIT B
                          Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.742 Page 15 of 20
    Page 3 of 8                                                                                                   Date Oct 04, 2018


3:18-po-02292-BGS       36 CFR 2.31    ia   36 CFR 2.31                                              30.0   0.0       150.0      180.0
USA vs Cortez
Richard Cortez
                                            Trespassing, Tampering and Vandalism
                                            Violation Number 7520739
                                            Violation Location CS60
                                                                                           Class B
3:18-po-02293-BGS       21 USC 844     ia   21 USC 844                                               30.0   0.0       220.0      250.0

                                                                                           Class A
USA vs Diaz                                 Controlled Substance/Marijuana/Narcotics -
Edwardo Diaz                                Possession (CVB Citation)
                                            Violation Number F5463708
                                            Violation Location CS31
3:18-po-02294-BGS       CVC 12500(a)   ia   CVC 12500(a)                                             30.0   0.0       250.0      280.0
USA vs Diazbarraza                          Unlawful to drive unless licensed
Axel A Diazbarraza                          Violation Number 7471917
                                            Violation Location CS81
3:18-po-02295-BGS       CVC 12500(a)   ia   CVC 12500(a)                                             30.0   0.0       0.0        30.0
USA vs Dreyer                               Unlawful to drive unless licensed
Harry R Dreyer                              Violation Number 7471260
                                            Violation Location CS81
3:18-po-02296-BGS       21 USC 844     ia   21 USC 844                                               30.0   0.0       220.0      250.0

                                                                                           Class A
USA vs Duarte Jr                            Controlled Substance/Marijuana/Narcotics -
Cesar Duarte Jr                             Possession (CVB Citation)
                                            Violation Number F5463705
                                            Violation Location CS31
3:18-po-02297-BGS       CVC 14601.1(a) ia   CVC 14601.1(a)                                           30.0   0.0       0.0        30.0
USA vs Ferreira
Jose C Ferreira
                                            Driving while drivers license suspended or
                                            revoked for offenses
                                            Violation Number 7471269
                                                                                           Class B
                                            Violation Location CS81
3:18-po-02299-BGS       CVC 38020      ia   CVC 38020                                                30.0   0.0       150.0      180.0
USA vs Floresrobles                         Off-highway vehicles identification required
Jose A Floresrobles                         Violation Number FBDK00ET
                                            Violation Location CS31
3:18-po-02300-BGS       CVC 14601.1(a) ia   CVC 14601.1(a)                                           30.0   0.0       0.0        30.0

                                                                                           Class B
USA vs Games                                Driving while drivers license suspended or
Sergio G Games                              revoked for offenses
                                            Violation Number 6939498
                                            Violation Location CS81
3:18-po-02301-BGS       CVC 14601.1(a) ia   CVC 14601.1(a)                                           30.0   0.0       0.0        30.0

                                                                                           Class B
USA vs Gamez                                Driving while drivers license suspended or
Edgar J Gamez                               revoked for offenses
                                            Violation Number 7471522
                                            Violation Location CS81
3:18-po-02302-BGS       CVC 14601.1(a) ia   CVC 14601.1(a)                                           30.0   0.0       0.0        30.0

                                                                                           Class B
USA vs Garcia                               Driving while drivers license suspended or
Juan L Garcia                               revoked for offenses
                                            Violation Number 6939330
                                            Violation Location CS81
3:18-po-02303-BGS       CVC 12500(a)   ia   CVC 12500(a)                                             30.0   0.0       0.0        30.0
USA vs Gomez                                Unlawful to drive unless licensed
Issac Gomez                                 Violation Number 7471275
                                            Violation Location CS81


            EXHIBIT B
                           Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.743 Page 16 of 20
    Page 4 of 8                                                                                                   Date Oct 04, 2018


3:18-po-02304-BGS        36 CFR 2.31     ia   36 CFR 2.31                                            30.0   0.0       150.0      180.0
USA vs Gonzalez
Justin P Gonzalez
                                              Trespassing, Tampering and Vandalism
                                              Violation Number 6516128
                                              Violation Location CS60
                                                                                           Class B
3:18-po-02305-BGS        CVC 16028(a)    ia   CVC 16028(a)                                           30.0   0.0       0.0        30.0
USA vs Gonzalez                               Fail to display evidence of financial
Linda E Gonzalez                              responsibility when requested by peace off
                                              Violation Number 6939500
                                              Violation Location CS81
3:18-po-02305-BGS        CVC 12500(a)    ia   CVC 12500(a)                                           30.0   0.0       0.0        30.0
USA vs Gonzalez                               Unlawful to drive unless licensed
Linda E Gonzalez                              Violation Number 6939499
                                              Violation Location CS81
3:18-po-02306-BGS        CVC 12500(a)    ia   CVC 12500(a)                                           30.0   0.0       0.0        30.0
USA vs Gonzalez                               Unlawful to drive unless licensed
Sergio D Gonzalez                             Violation Number 7471521
                                              Violation Location CS81
3:18-po-02307-BGS        36 CFR 261.17   ia   36 CFR 261.17                                          30.0   0.0       30.0       60.0
USA vs Guttmann                               Recreation Fees
Jared L Guttmann                              Violation Number F4856654
                                              Violation Location CS31
3:18-po-02308-BGS        CVC 4000(a)     ia   CVC 4000(a)                                            30.0   0.0       100.0      130.0
USA vs Hernandez                              Registration required.
Sarah Hernandez                               Violation Number 7471274
                                              Violation Location CS81
3:18-po-02308-BGS        CVC 12500(a)    ia   CVC 12500(a)                                           30.0   0.0       0.0        30.0
USA vs Hernandez                              Unlawful to drive unless licensed
Sarah Hernandez                               Violation Number 7471273
                                              Violation Location CS81
3:18-po-02309-BGS        36 CFR 2.31     ia   36 CFR 2.31                                            30.0   0.0       150.0      180.0
USA vs Lai
Maggie Lai
                                              Trespassing, Tampering and Vandalism
                                              Violation Number 7520741
                                              Violation Location CS60
                                                                                           Class B
3:18-po-02310-BGS        CVC 26302(a)-   ia   CVC 26302(a)- (d)                                      30.0   0.0       100.0      130.0
USA vs Lopez             (d)                  Brakes- trailer requirements specified
Jovanni Lopez                                 Violation Number 6497590
                                              Violation Location CS41
3:18-po-02311-BGS        CVC 4000(a)     ia   CVC 4000(a)                                            30.0   0.0       100.0      130.0
USA vs Macias                                 Registration required.
Samuel R Macias                               Violation Number 7471491
                                              Violation Location CS81
3:18-po-02312-BGS        CVC 4000(a)     ia   CVC 4000(a)                                            30.0   0.0       0.0        30.0
USA vs Martinezvazquez                        Registration required.
Juan A Martinezvazquez                        Violation Number 6939494
                                              Violation Location CS81
3:18-po-02313-BGS        CVC 4000(a)     ia   CVC 4000(a)                                            30.0   0.0       100.0      130.0
USA vs Mccoy Ii                               Registration required.
Kenneth R Mccoy Ii                            Violation Number 6939333
                                              Violation Location CS81



             EXHIBIT B
                               Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.744 Page 17 of 20
    Page 5 of 8                                                                                                        Date Oct 04, 2018


3:18-po-02313-BGS            CVC 12500(a)    ia   CVC 12500(a)                                            30.0   0.0       0.0        30.0
USA vs Mccoy Ii                                   Unlawful to drive unless licensed
Kenneth R Mccoy Ii                                Violation Number 6939332
                                                  Violation Location CS81
3:18-po-02315-BGS            CVC 4000(a)     ia   CVC 4000(a)                                             30.0   0.0       150.0      180.0
USA vs Meza                                       Registration required.
Jair Meza                                         Violation Number 7471908
                                                  Violation Location CS81
3:18-po-02328-BGS *SEALED*   36 CFR 261.53   ia   36 CFR 261.53                                           30.0   0.0       0.0        30.0
USA vs Minor Child
Minor Child
                                                  Special Closures
                                                  Violation Number F5205300
                                                  Violation Location CS31
                                                                                                Class B
3:18-po-02316-BGS            CVC 12500(b),   ia   CVC 12500(b), (d)                                       30.0   0.0       0.0        30.0
USA vs Mirandaduarte         (d)                  Drivers license - out of classification
Oskarcesar Mirandaduarte                          Violation Number 7472492
                                                  Violation Location CS81
3:18-po-02317-BGS            36 CFR 2.31     ia   36 CFR 2.31                                             30.0   0.0       150.0      180.0
USA vs Morris
Nathaniel I Morris
                                                  Trespassing, Tampering and Vandalism
                                                  Violation Number 6516243
                                                  Violation Location CS60
                                                                                                Class B
3:18-po-02318-BGS            CVC 4000(a)     ia   CVC 4000(a)                                             30.0   0.0       100.0      130.0
USA vs Munozmoreno                                Registration required.
Joel Munozmoreno                                  Violation Number 7471924
                                                  Violation Location CS81
3:18-po-02320-BGS            CVC 16028(a)    ia   CVC 16028(a)                                            30.0   0.0       0.0        30.0
USA vs Murillo                                    Fail to display evidence of financial
Jorge A Murillo                                   responsibility when requested by peace off
                                                  Violation Number 6939495
                                                  Violation Location CS81
3:18-po-02321-BGS            CVC 12500(a)    ia   CVC 12500(a)                                            30.0   0.0       0.0        30.0
USA vs Nunez                                      Unlawful to drive unless licensed
Esteban Nunez                                     Violation Number 7471523
                                                  Violation Location CS81
3:18-po-02319-BGS            41 CFR 102-     ia   41 CFR 102-74.430                                       30.0   0.0       150.0      180.0
USA vs Ortiz                 74.430               Conduct on Federal Property - Vehicular and
Ranulfo C Ortiz                                   Pedestrian Traffic
                                                  Violation Number 6938201
                                                  Violation Location CS81
3:18-po-02322-BGS            CVC 12500(a)    ia   CVC 12500(a)                                            30.0   0.0       0.0        30.0
USA vs Padillapuerto                              Unlawful to drive unless licensed
Estefania Padillapuerto                           Violation Number 7471264
                                                  Violation Location CS81
3:18-po-02323-BGS            CVC 14601.1(a) ia    CVC 14601.1(a)                                          30.0   0.0       500.0      530.0

                                                                                                Class B
USA vs Peinado                                    Driving while drivers license suspended or
Esequiel Peinado                                  revoked for offenses
                                                  Violation Number 7471896
                                                  Violation Location CS81



                  EXHIBIT B
                         Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.745 Page 18 of 20
    Page 6 of 8                                                                                                 Date Oct 04, 2018


3:18-po-02324-BGS      CVC 26302(a)-   ia   CVC 26302(a)- (d)                                      30.0   0.0       100.0      130.0
USA vs Perez           (d)                  Brakes- trailer requirements specified
Gustavo A Perez                             Violation Number 6497591
                                            Violation Location CS41
3:18-po-02325-BGS      CVC 14601.1(a) ia    CVC 14601.1(a)                                         30.0   0.0       0.0        30.0

                                                                                         Class B
USA vs Perez                                Driving while drivers license suspended or
Jaime E Perez                               revoked for offenses
                                            Violation Number 6938300
                                            Violation Location CS81
3:18-po-02326-BGS      CVC 16028(a)    ia   CVC 16028(a)                                           30.0   0.0       150.0      180.0
USA vs Pinnick                              Fail to display evidence of financial
Samantha A Pinnick                          responsibility when requested by peace off
                                            Violation Number 7471898
                                            Violation Location CS81
3:18-po-02327-BGS      CVC 12500(a)    ia   CVC 12500(a)                                           30.0   0.0       0.0        30.0
USA vs Ponce Jr                             Unlawful to drive unless licensed
Sergio Ponce Jr                             Violation Number 7471272
                                            Violation Location CS81
3:18-po-02329-BGS      CVC 12500(b),   ia   CVC 12500(b), (d)                                      30.0   0.0       0.0        30.0
USA vs Ramirezflores   (d)                  Drivers license - out of classification
Jorge Ramirezflores                         Violation Number 6939336
                                            Violation Location CS81
3:18-po-02330-BGS      CVC 12500(a)    ia   CVC 12500(a)                                           30.0   0.0       0.0        30.0
USA vs Rangeljimenez                        Unlawful to drive unless licensed
Karina Rangeljimenez                        Violation Number 6939497
                                            Violation Location CS81
3:18-po-02330-BGS      CVC 4000(a)     ia   CVC 4000(a)                                            30.0   0.0       0.0        30.0
USA vs Rangeljimenez                        Registration required.
Karina Rangeljimenez                        Violation Number 6939496
                                            Violation Location CS81
3:18-po-02331-BGS      CVC 14601.1(a) ia    CVC 14601.1(a)                                         30.0   0.0       200.0      230.0

                                                                                         Class B
USA vs Rios                                 Driving while drivers license suspended or
Oscar J Rios                                revoked for offenses
                                            Violation Number 7471916
                                            Violation Location CS81
3:18-po-02332-BGS      36 CFR 261.53   ia   36 CFR 261.53                                          30.0   0.0       50.0       80.0
USA vs Rodriguez
Anthony Rodriguez
                                            Special Closures
                                            Violation Number F4857185
                                            Violation Location CS31
                                                                                         Class B
3:18-po-02333-BGS      CVC 14601.1(a) ia    CVC 14601.1(a)                                         30.0   0.0       100.0      130.0

                                                                                         Class B
USA vs Rodriguez                            Driving while drivers license suspended or
Manuel Rodriguez                            revoked for offenses
                                            Violation Number 7471259
                                            Violation Location CS81
3:18-po-02334-BGS      36 CFR 2.31     ia   36 CFR 2.31                                            30.0   0.0       150.0      180.0
USA vs Rodriguez
Yvette Rodriguez
                                            Trespassing, Tampering and Vandalism
                                            Violation Number 6516099
                                            Violation Location CS60
                                                                                         Class B

             EXHIBIT B
                         Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.746 Page 19 of 20
    Page 7 of 8                                                                                                  Date Oct 04, 2018


3:18-po-02335-BGS      21 USC 844      ia   21 USC 844                                              30.0   0.0       220.0      250.0

                                                                                          Class A
USA vs Romero                               Controlled Substance/Marijuana/Narcotics -
Alejandra Y Romero                          Possession (CVB Citation)
                                            Violation Number F5463707
                                            Violation Location CS31
3:18-po-02336-BGS      CVC 14601.2(a) ia    CVC 14601.2(a)                                          30.0   0.0       0.0        30.0
USA vs Rosas                                Driving while drivers license suspended or
Lauro J Rosas                               revoked for driving under influence
                                            Violation Number 7471266                      Class B
                                            Violation Location CS81
3:18-po-02336-BGS      CVC 4000(a)     ia   CVC 4000(a)                                             30.0   0.0       100.0      130.0
USA vs Rosas                                Registration required.
Lauro J Rosas                               Violation Number 7471267
                                            Violation Location CS81
3:18-po-02337-BGS      CVC 14601.1(a) ia    CVC 14601.1(a)                                          30.0   0.0       0.0        30.0

                                                                                          Class B
USA vs Sauceda                              Driving while drivers license suspended or
Leslie Sauceda                              revoked for offenses
                                            Violation Number 6939326
                                            Violation Location CS81
3:18-po-02338-BGS      CVC 14601.1(a) ia    CVC 14601.1(a)                                          30.0   0.0       0.0        30.0

                                                                                          Class B
USA vs Seggal                               Driving while drivers license suspended or
Ryan M Seggal                               revoked for offenses
                                            Violation Number F4857554
                                            Violation Location CS31
3:18-po-02339-BGS      CVC 12500(a)    ia   CVC 12500(a)                                            30.0   0.0       0.0        30.0
USA vs Serrano                              Unlawful to drive unless licensed
Angelina Serrano                            Violation Number 7471262
                                            Violation Location CS81
3:18-po-02340-BGS      36 CFR 2.31     ia   36 CFR 2.31                                             30.0   0.0       150.0      180.0
USA vs Soto
Ruben Soto
                                            Trespassing, Tampering and Vandalism
                                            Violation Number 6516240
                                            Violation Location CS60
                                                                                          Class B
3:18-po-02341-BGS      CVC 14601.1(a) ia    CVC 14601.1(a)                                          30.0   0.0       0.0        30.0

                                                                                          Class B
USA vs Tabali                               Driving while drivers license suspended or
Brian L Tabali                              revoked for offenses
                                            Violation Number 6939331
                                            Violation Location CS81
3:18-po-02342-BGS      CVC 27360(a),   ia   CVC 27360(a), (b)                                       30.0   0.0       100.0      130.0
USA vs Valerio
Amy Valerio
                       (b)                  Mandatory use of child passenger restraints
                                            Violation Number 6939256
                                            Violation Location CS81
                                                                                          Class B
3:18-po-02342-BGS      CVC 14601(a)    ia   CVC 14601(a)                                            30.0   0.0       0.0        30.0

                                                                                          Class B
USA vs Valerio                              Driving while drivers license suspended or
Amy Valerio                                 revoked for reckless or negligent
                                            Violation Number 6939255
                                            Violation Location CS81




           EXHIBIT B
                        Case 3:18-mj-20098-KSC-AJB Document 26 Filed 10/10/18 PageID.747 Page 20 of 20
    Page 8 of 8                                                                                                   Date Oct 04, 2018


3:18-po-02343-BGS     CVC 38505     ia   CVC 38505                                                   30.0   0.0       25.0       55.0
USA vs Varela                            Operation of all-terrain vehicle without safety
Analia U Varela                          helmet prohibited
                                         Violation Number F5458343
                                         Violation Location CS31
3:18-po-02344-BGS     36 CFR 2.31   ia   36 CFR 2.31                                                 30.0   0.0       150.0      180.0
USA vs Vargas
Manuel Vargas
                                         Trespassing, Tampering and Vandalism
                                         Violation Number 6516098
                                         Violation Location CS60
                                                                                           Class B
3:18-po-02345-BGS     36 CFR 2.31   ia   36 CFR 2.31                                                 30.0   0.0       150.0      180.0
USA vs Vega
Anthony Vega
                                         Trespassing, Tampering and Vandalism
                                         Violation Number 6516242
                                         Violation Location CS60
                                                                                           Class B
3:18-po-02346-BGS     CVC 4000(a)   ia   CVC 4000(a)                                                 30.0   0.0       100.0      130.0
USA vs Villafana Jr                      Registration required.
Felipe Villafana Jr                      Violation Number 7471910
                                         Violation Location CS81
3:18-po-02347-BGS     36 CFR 4.12   ia   36 CFR 4.12                                                 30.0   0.0       100.0      130.0
USA vs Zehner
Audrey Zehner
                                         Traffic Control Devices
                                         Violation Number 6516176
                                         Violation Location CS60
                                                                                           Class B




     EXHIBIT B
1                                CERTIFICATE OF SERVICE
2
           I, Kara Hartzler, certify that this document and its attachments have been
3
     electronically served on government counsel through the electronic case filing
4
     system on October 15, 2018
5
                                            s/ Kara Hartzler
6                                           Kara Hartzler
7                                           Federal Defenders of San Diego, Inc.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
